         Case 1:19-cr-00115-ELH Document 288 Filed 07/08/21 Page 1 of 3



                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF MARYLAND

UNITED STATES OF AMERICA                      *
                                              *
               v.                             *
                                              *       Criminal No. ELH-19-0115
GARY HORTON,                                  *
                                              *
               Defendant                      *
                                              *

            GOVERNMENT’S NOTICE OF SUPPLEMENTAL AUTHORITY

       The United States of America, by and through its undersigned attorneys, respectfully

submits this Notice of Supplemental Authority for the Court’s consideration.

       Counsel for the government recently conferred with counsel for Defendant Gary Horton

concerning the expected scope of the motions hearing scheduled for July 9, 2021. Based on those

discussions, counsel for the government anticipates that one of the issues on which the Defendant

will focus will be the Defendant’s argument that evidence should be suppressed because Baltimore

County investigators were acting outside of their jurisdictional limits when they conducted part of

their investigation in Baltimore City. See Defendant’s Motion to Suppress Wiretap Evidence, ECF

No. 113, at 10-11. Relying on Section 2-102 of the Criminal Procedure Article and Section 5-802

of the Criminal Law Article, the Defendant suggests that because Baltimore County investigators

did not notify Baltimore City’s “Police Commissioner or the Police Commissioner’s designee” of

this investigation, all information and evidence should be suppressed. Because this issue will

likely be the subject of argument during the motions hearing, the government respectfully

identifies the following authority for the Court in support of its position that the Defendant’s

motion to suppress should be denied:




                                                  1
         Case 1:19-cr-00115-ELH Document 288 Filed 07/08/21 Page 2 of 3



   Miller v. State, 824 A.2d 1017, 1023 (Md. Ct. Spec. App. 2003).

       “[E]ven if the officers did not have authority under § 2-102 of the Maryland Criminal
       Procedure Article to arrest appellant, the court had no legal basis upon which to suppress
       the evidence obtained from that arrest. Maryland does not have an independent
       exclusionary rule, Howell v. State, 483 A.2d 780 (1984), nor does § 2-102 create one.

       That section does not require the suppression of any evidence obtained in violation of it.
       … Indeed, § 2-102 was intended not to control or limit police activity, but to enhance and
       expand it. Its purpose, as stated in the legislative summary of its senate progenitor, was to
       ‘foster greater efficiency and cooperation among law enforcement officers in fighting
       crime on a multi-jurisdictional level.’ Limited Extrajurisdictional Authority for Police
       Officers, 1993 Leg. (Md. 1993) (summary of S.B. 344). We therefore conclude that § 2-
       102 does not require, by either its terms or its history, the suppression of evidence as a
       sanction for the failure to comply with its provisions.”

   Brown v. State, 837 A.2d 956, 975-76 (Md. Ct. Spec. App. 2003).

       Applying Miller v. State to Article 27, Section 594B, the predecessor to Section 2-102, and
       holding that “even assuming, arguendo, that the provisions of [the statute] were not
       complied with, the sanction for noncompliance would not be the suppression of evidence.”

   Wood v. State, 7 A.3d 1115, 1126 (Md. Ct. Spec. App. 2010).

       “Although it would be easy for us to hold that we see no violation of Maryland
       Code, Criminal Procedure Article, §§ 1-203 or 2-102, once again we decline to do so. Even
       if, purely arguendo, either or both of those statutory provisions had been violated, that
       would not have affected Judge Ross’s ruling at the suppression hearing in any way. The
       only operational exclusionary rule that we can conceive of as having any applicability to
       this case would be that of Mapp v. Ohio for a violation of the federal Fourth Amendment.
       The appellant has not persuaded us how a violation of either §§ 1-203 or 2-102 of the
       Maryland Code would be a constitutional violation of the Fourth Amendment.”


                                             Respectfully Submitted,

                                             Jonathan F. Lenzner
                                             Acting United States Attorney

                                     By:             /s/
                                             Jeffrey M. Hann
                                             Special Assistant United States Attorney
                                             Anatoly Smolkin
                                             Assistant United States Attorney



                                                2
Case 1:19-cr-00115-ELH Document 288 Filed 07/08/21 Page 3 of 3



                            United States Attorney’s Office
                            36 South Charles Street, 4th Floor
                            Baltimore, MD 21202
                            (410) 209-4800 (telephone)
                            (410) 962-0717 (facsimile)
                            Jeffrey.Hann@usdoj.gov
                            Anatoly.Smolkin@usdoj.gov




                               3
